HOLT, District Judge.
It is obvious that tbe Instrument in question is not one which can be effectively used for most of the purposes for which an ordinary pocket-knife is used. Still no one would deny that it is" a knife. I think few people would term it a toy. The evidence does not‘satisfy me that it is commercially known as a toy, or is in fact used by children ás a plaything, which is the real test of *995what is a toy. My opinion is that it would be more proper to classify it as a manufacture of metal than as a knife or a toy, in which case, as suggested in the General Appraisers’ decision, the duty would be still higher. But the only question on this appeal is whether it should be assessed as a toy, instead of as a knife, and in my opinion its assessment as a knife is more nearly correct than its assessment as ,a toy. .
The decision of the Board of General Appraisers is therefore affirmed.